DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 & 9-17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kyung-Mo Kim et al. (US 20190379016 A1).
Regarding claim 1, Kim discloses a battery (10, battery module), comprising:
a main body portion (plurality of 110, plurality of battery cells; Fig. 5 regarding two battery stacks formed, in which one stack is formed by three 110s); and
a tab (plurality of 111, plurality of electrode leads) arranged on the main body portion (plurality of 110; Fig. 5 regarding 111 arranged on 110), wherein the tab (plurality of 111) comprises a first welding mark (112, welded electrode lead group) and a second welding mark (300, coupled by welding), and the second welding mark (300) covers at least a part of the first welding mark (112; Fig. 5 regarding 300 covering 112).
Regarding claim 2, Kim further discloses the battery according to claim 1, wherein
the tab (plurality of 111) comprises a plurality of metal sheets (plurality of 111; 111 is made of conductive material [0034]); and
the first welding mark (112) is formed by pre-welding the tab (plurality of 111) to combine the plurality of metal sheets ([0040] regarding 112 is formed by welding the plurality of 111; [0034] regarding 111 is made of conductive material).
Regarding claim 3, Kim further discloses the battery according to claim 1, wherein the second welding marks (300) are all located in the first welding mark (112; Fig. 5 regarding 300 located in 112).
Regarding claim 4, Kim further discloses the battery according to claim 1, wherein the second welding mark is located in a middle portion of the first welding mark (middle portion of top edge of 112, and extending beyond the middle portion of the top edge of 112).
The examiner notes the claim does not appear to preclude the welding mark extending beyond a middle portion, and suggests “wherein the second welding mark is located only in a middle portion of the first welding mark” and/or defining which side of the metal sheets the first and second welding marks are present.
Regarding claim 5, Kim further discloses the battery according to claim 1, wherein the first welding mark (112) and the second welding mark (300) are formed in sequence ([0040]-[0041] regarding welding 112 occurs before 300).
Regarding claim 6, Kim further discloses the battery according to claim 1, wherein the first welding mark (112) and the second welding mark (300) are formed by different welding methods ([0040]-[0041] regarding different welding methods).
Regarding claim 7, Kim further discloses the battery according to claim 6, wherein the first welding mark (112) is an ultrasonic welding mark ([0040] regarding ultrasonic welding of 112), and the second welding mark (300) is a laser welding mark ([0041] regarding laser welding of 300).
Regarding claim 9, Kim further discloses the battery according to claim 1, further comprising a cover element (200, bus bar), wherein the cover element (200) comprises:
a pole (210, base member), wherein the pole (210) is welded to the tab (plurality of 111) to form the second welding mark (300; Fig. 5 regarding 210 welded to plurality of 111 to form 300).
Regarding claim 10, Kim further discloses the battery according to claim 2, wherein the battery (10) further comprises a cover element (200), and the cover element (200) comprises:
a pole (210), wherein the pole (210) is welded to the tab (plurality of 111) to form the second welding mark (300; Fig. 5 regarding 210 welded to plurality of 111 to form 300).
Regarding claim 11, Kim further discloses the battery according to claim 9, wherein the main body portions are arranged in pairs (Fig. 5 regarding a pair of battery stacks formed, in which one stack is formed by three 110s), and the pair of two main body portions are both connected with the tab (plurality of 111; Fig. 5 regarding pair of battery stacks formed, in which one stack is formed by three 110s, and connected to plurality of 111);
the pole (210) is welded to the two adjacent tabs (Fig. 5 regarding 210 is welded to the two plurality of 111).
Regarding claim 12, Kim further discloses the battery according to claim 1, further comprising a cover element (200), wherein the cover element (200) comprises:
a pole (210); and
a connecting portion (middle portion of 210; Fig. 5 regarding middle portion of 210 is located between the two 112), wherein the tab (plurality of 111) is electrically connected to the pole (210) through the connecting portion (middle portion of 210; [0038] regarding electrical connection), and the connecting portion (middle portion of 210) is welded to the tab (plurality of 111) to form the second welding mark (300; [0041] regarding welding).
Regarding claim 13, Kim further discloses the battery according to claim 2, further comprising a cover element (200), and the cover element (200) comprises:
a pole (210); and
a connecting portion (middle portion of 210), wherein the tab (plurality of 111) is electrically connected to the pole (210) through the connecting portion (middle portion of 210; [0038] regarding electrical connection), and the connecting portion (middle portion of 210) is welded to the tab (plurality of 111) to form the second welding mark (300; [0041] regarding welding).
Regarding claim 14, Kim further discloses the battery according to claim 12, wherein the tab (plurality of 111) extends from a lateral surface of the main body portion (plurality of 110; Fig. 5 regarding plurality of 111 extends from side surface of plurality of 110), and the tab is provided with the at least two first welding marks at intervals in a direction perpendicular to an extending direction thereof (Fig. 5 regarding plurality of 111 is provided with two 112 at intervals in a direction perpendicular to an extending direction thereof).
Regarding claim 15, Kim further discloses the battery according to claim 12, wherein the main body portions are arranged in pairs (Fig. 5 regarding a pair of battery stacks formed, in which one stack is formed by three 110s), and the pair of two main body portions are both connected with the tab (plurality of 111; Fig. 5 regarding pair of battery stacks formed, in which one stack is formed by three 110s, and connected to plurality of 111);
the connecting portion (middle portion of 210) is welded to the two adjacent tabs (Fig. 5 regarding middle portion of 210 is welded to the two plurality of 111).
Regarding claim 16, Kim discloses a manufacturing method of a battery (10), the manufacturing method comprising:
pre-welding a tab (plurality of 111) on a main body portion (plurality of 110) to form a first welding mark (112) on the tab (plurality of 111; [0040] regarding 112 is formed by welding the plurality of 111);
welding a pole (210) of a cover element (200) to the tab (plurality of 111) to form a second welding mark (300) on the tab (plurality of 111), wherein the second welding mark (300) is formed to cover at least a part of the first welding mark (112; Fig. 5 regarding 300 covering 112);
or, welding a connecting portion (middle portion of 210) of the cover element (200) to the tab (plurality of 111) to form the second welding mark (300) on the tab (plurality of 111; [0041] regarding welding), wherein the second welding mark (300) is formed to cover the at least part of the first welding mark (112; [0040] regarding 112 is formed by welding the plurality of 111).
Regarding claim 17, Kim discloses a battery (10), comprising:
a main body portion (plurality of 110);
a tab (plurality of 111), wherein the tab (plurality of 111) extends from a lateral surface of the main body portion (plurality of 110), and the tab (plurality of 111) is provided with two first welding marks (two 112) arranged at intervals in a direction perpendicular to an extending direction thereof (Fig. 5 regarding plurality of 111 is provided with two 112 arranged at intervals in a direction perpendicular to an extending direction thereof); and
a cover element (200), wherein the cover element (200) comprises a pole (210) and a connecting portion (middle portion of 210), the tab (plurality of 111) is electrically connected to the pole (210) through the connecting portion (middle portion of 210; [0038] regarding electrical connection), the connecting portion (middle portion of 210) is welded to the tab (plurality of 111) to form a second welding mark (300; [0041] regarding welding), and the second welding mark (300) is located in one of the two first welding marks (Fig. 5 regarding 300 located in 112).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kyung-Mo Kim et al. (US 20190379016 A1) as applied to claim 1 above.
Regarding claim 4, Kim further discloses the battery according to claim 1, but not wherein the second welding mark is located only in a middle portion of the first welding mark.
However, Kim notes that, in general, the prior art has the tabs (20) oriented perpendicular to the laser welding (40) when connected to the bus bar (30; see Fig. 1), but is silent to the tabs being welded ultrasonically before being laser welded. Hence, it would have been obvious to one of ordinary skill in the art to ultrasonically weld the tabs (20) then laser weld (40) them to the busbar (30) as this would have been a simple change in configuration noted as acceptable for attaching battery leads to a busbar.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kyung-Mo Kim et al. (US 20190379016 A1) as applied to claim 1 above, and further in view of Yukio Nishikawa et al. (US 20140363728 A1).
Regarding claim 8, Kim further discloses the battery according to claim 1, but does not disclose further comprising:
an insulating layer, wherein at least a part of the insulating layer is arranged on the tab;
wherein the tab comprises a joint portion connected with the main body portion;
wherein a first end of the first welding mark is close to the joint portion of the tab; and
wherein the insulating layer extends from the first end of the first welding mark in a direction away from the first welding mark.
Nishikawa discloses a battery pack formed by stacking battery cells and welding bus bars to the electrode terminals on the side surfaces of the battery cells. Nishikawa further discloses an insulator may be disposed in spaces between two adjacent positive terminals, in order to strengthen the battery cells as well as limit surface discharge and prevents a short circuit ([0039]).
Kim and Nishikawa are analogous in the field of stacking and welding battery cells, in order to increase capacity without causing damage. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add the insulator of Nishikawa to the welded tabs of Kim, in order to strengthen the battery cells as well as limit surface discharge and prevents a short circuit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UNIQUE JENEVIEVE LUNA whose telephone number is (571)272-2859. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UNIQUE JENEVIEVE LUNA/Examiner, Art Unit 1728                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721